UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q/A (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1:JUNE 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53708 BIOCANCELL THERAPEUTICS INC. (Exact name of Registrant as specified in its charter) Delaware 20-4630076 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) Beck Science Center, 8 Hartom St, Har Hotzvim, Jerusalem, Israel (Address of principal executive offices) (Zip Code) 972-2- 548-6555 (Registrant’s telephone number) (Former Name, Former Address and Former Fiscal Year, if changed since last report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer", "accelerated filer” and “smaller reporting company” (Check one): Large accelerated Filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x The number of the registrant’s shares of common stock outstanding was 26,685,022 as ofAugust 7, 2011. Explanatory Note This Amendment No. 1 to the Quarterly Report on Form 10-Q for the period ended June 30, 2011 originally filed with the Securities and Exchange Commission on August 11, 2011 (“Q2 2011 Form 10-Q”), is being filed solely for the purposes of furnishing Interactive Data File disclosure as Exhibit 101 in accordance with Rule 405 of Regulation S-T. This Exhibit was not previously filed. Other than as expressly set forth above, this Form 10-Q/A does not, and does not purport to, amend, update or restate the information in any other item of the Q2 2011 Form 10-Q, or reflect any events that have occurred after the Q2 2011 Form 10-Q was originally filed. PART II. OTHER INFORMATION ITEM 6. EXHIBITS The exhibits listed in the ExhibitIndex immediately preceding the exhibits are filed as part of this Quarterly Report on Form 10-Q and such ExhibitIndex is incorporated herein by reference. -33- Exhibits Amended and Restated Certificate of Incorporation of BioCancell Therapeutics Inc., filed as Exhibit 3.1 to the Company’s Registration Statement on Form S-1/A (Registration No. 333-162088, as filed on November 5, 2010), which information is incorporated herein by this reference.* Second Amended and Restated Bylaws of BioCancell Therapeutics Inc., filed as Exhibit 3.2 to the Company’s Registration Statement on Form S-1 (Registration No. 333-156252, effective June 22, 2009), which information is incorporated herein by this reference.* Certification of Chief Executive Officer required under Rule13a-14(a)/15d-14(a)under the Exchange Act.* Certification of Chief Financial Officer required under Rule13a-14(a)/15d-14(a)under the Exchange Act.* Certification of Chief Executive Officer pursuant to 18 U.S.C Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002.* Certification of Chief Financial Officer pursuant to 18 U.S.C Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002.* The following financial information from BioCancell Therapeutics Inc. Quarterly Report on Form 10-Q for the period ended June 30, 2011, filed with the SEC on August 11, 2011, formatted in Extensible Business Reporting Language (XBRL): (i) Consolidated Balance Sheets as of June 30, 2011 and December 31,2010, (ii) Consolidated Balance Sheets (Parenthetical) as of June 30, 2011 and December 31, 2010, (iii) Consolidated Statements of Operations for the three and six months ended June 30, 2011 and 2010, and the 81 months endedJune 30, 2011, (iv) Consolidated Statements of Operations (Parenthetical) for the three and six months ended June 30, 2011 and 2010, and the 81 months ended June 30, 2011, (v) Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010, and the 81 months ended June 30, 2011, (vi) Notes to the Consolidated Financial Statements. * Filed previously SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BioCancell Therapeutics Inc. Date:August 30, 2011 By: /s/ URI DANON Uri Danon Chief Executive Officer Date:August 30, 2011 By: /s/ JONATHAN BURGIN Jonathan Burgin Chief Financial Officer (Principal Financial Officer)
